UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1084


In re: DEMETRIUS HILL,

                Petitioner.



  On Petitions for Writ of Mandamus.        (7:08-cv-00283-JCT-RSB)


Submitted:   June 28, 2012                    Decided:   August 3, 2012


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Demetrius Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Demetrius Hill petitions for a writ of mandamus asking

this court to award attorney’s fees to his counsel under the

Equal Access to Justice Act after a jury returned a verdict in

Hill’s    favor     in    his       action     filed    pursuant       to      Bivens    v.    Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).      He has filed a second petition for a writ of mandamus

requesting this court to intervene and stop the district court

from conducting a new trial.                        We conclude that Hill is not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary           circumstances.            Kerr       v.    United    States

Dist.     Court,     426      U.S.      394,     402    (1976);        United         States    v.

Moussaoui,     333       F.3d    509,    516-17        (4th    Cir.       2003).        Further,

mandamus     relief      is     available       only    when    the       petitioner      has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus         may     not      be    used      as     a        substitute      for

appeal.      In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007).        The relief sought by Hill is not available by way

of mandamus.         Accordingly, we deny the petitions for writ of

mandamus.      We     further        deny    Hill’s      motion       for      appointment      of

counsel.      We dispense with oral argument because the facts and

legal    contentions          are    adequately        presented          in    the    materials

                                                2
before   the   court   and   argument   would   not   aid    the   decisional

process.



                                                            PETITIONS DENIED




                                    3